1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Sequence Listing filed April 16, 2021 is approved.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,799,564.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘564 patent clearly anticipate the instant claims.  The ‘564 patent claims insulin compositions comprising the same components, concentrations, and pHs, and comprising the same minimal amounts of impurities.  The ‘564 patent claims the insulin compositions in sterilized flexible containers.
5.	Claims 1-12, 15-19, and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,033,608.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘608 patent clearly anticipate instant claims 1-11, 15-19, and 21-30.  The ‘608 patent claims insulin compositions comprising the same components, concentrations, and pHs, and comprising the same minimal amounts of impurities.  The ‘608 patent claims the insulin compositions in sterilized flexible containers.  With respect to claim 12, the ‘608 patent claims adding a buffer to the compositions (see claim 16 of the ‘608 patent), but does not claim a particular buffer.  It would have been obvious to one of ordinary skill in the art to use phosphate as the buffer to be added to the insulin premix formulations recited in the claims of the ‘608 patent, because phosphate is a common buffer in the pharmaceutical arts, and the substitution of a known species for a genus with only the expected result that the pH of the insulin premix formulations is buffered as recited in the claims of the ‘608 patent is prima facie obvious.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-10, 15-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima (U.S. Patent No. 3,929,995).  Kawashima teaches a pharmaceutical formulation capable of being administered through a venous catheter to mice.  The formulation comprises 1 U/ml insulin and 0.9 percent sodium chloride, and has a pH of 7.4.  See column 4, lines 35-37.  Claims 1, 9, and 10 define the pH ranges using the terminology “about”, and the specification at paragraph [0048] defines “about” to mean ± 10% of the referenced number.  Accordingly, instant claim 1 embraces formulations with a pH as high as 7.9; instant claim 9 embraces formulations with a pH as high as 7.7; and instant claim 10 embraces formulations with a pH as high as 7.5.  The pH taught by Kawashima meets each of these claimed pH ranges.  With respect to instant claim 5, because the formulation of Kawashima is being administered in vivo, it is deemed inherently to be sterile.  With respect to instant claim 15, Kawashima does not disclose the inclusion of any of the additives recited in instant claim 15, and unrecited additives are presumed to be absent.  With respect to instant claims 16-18, because of the identity in composition between the pharmaceutical formulation taught by Kawashima and the formulations recited in instant claims 16-18, inherently the pharmaceutical formulation taught by Kawashima will have the same stability, resistance to A-21 desamido insulin formation, and resistance to dimer, hexamer, and HMWP formation as is recited in instant claims 16-18.  Sufficient evidence of similarity is deemed to be present between the pharmaceutical formulation taught by Kawashima and the formulations of instant claims 16-18 to shift the burden to Inventors to provide evidence that the claimed formulations are unobviously different than the formulation of Kawashima.
8.	Claims 11-13, 20, and 22 are rejected under 35 U.S.C. 103 as being obvious over Kawashima (U.S. Patent No. 3,929,995) as applied against claims 1-10, 15-19, 21, and 23 above, and further in view of Poulsen (U.S. Patent Application Publication 2009/0060861).  Kawashima teaches an insulin-containing pharmaceutical formulation for in vivo administration to a rat, but does not teach including a phosphate buffer in the pharmaceutical formulation.  Poulsen teaches that conventionally, phosphate buffers have been used as the preferred buffering agent for pharmaceutical formulations containing polypeptides, including insulin.  Conventional phosphate buffers include sodium dihydrogen phosphate and disodium hydrogen phosphate.  See, e.g., paragraphs [0003], [0049], and [0068].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a phosphate buffer, such as sodium dihydrogen phosphate, disodium hydrogen phosphate, or a mixture thereof, because Poulsen teaches that such buffers are conventionally used for pharmaceutical formulations comprising insulin, and because it would have been desirable to maintain the pH of the insulin-containing pharmaceutical formulations of Kawashima at their intended pH and at physiological pH so as to avoid undue stress in the subject being treated.
9.	Claims 24-30 are rejected under 35 U.S.C. 103 as being obvious over Kawashima (U.S. Patent No. 3,929,995) as applied against claims 1-10, 15-19, 21, and 23 above, and further in view of Sparholt et al (U.S. Patent Application Publication 2008/0311321).  Kawashima does not teach a container for its pharmaceutical formulation comprising insulin.  Sparholt et al teach a flexible container which can contain an aqueous solution or suspension of insulin at a concentration of at least about 10 U/ml.  The innermost layer of Sparholt et al’s flexible container has an inner weldable surface in intimate contact with the liquid to be stored, and is formed from polyethylene or polypropylene.  Preferred chamber volumes range from 1 ml to 10 ml.  The flexible container of Sparholt et al is sterilizable and is suitable for storage of the drugs without substantial change to the concentration of the drug being stored.  See, e.g., the Abstract and paragraphs [0025], [0026], [0028] - [0031], [0042] - [0045], [0082], [0083], [0087], [0088], [0106] - [0108], and [0128].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the flexible container of Sparholt et al to store and dispense the insulin-containing pharmaceutical formulation taught by Kawashima, because Kawashima is not limited to any particular container for its insulin-containing pharmaceutical formulation, because Sparholt et al’s flexible container is suitable for the storage and dispensing of insulin-containing formulations, and because use of the flexible container of Sparholt et al for the insulin-containing pharmaceutical formulation of Kawashima would have been expected to provide the benefits disclosed at paragraphs [0015] - [0016] of Sparholt et al.  With respect to instant claim 24, while Kawashima and Sparholt et al do not teach aseptically filling the container to be used for the insulin-containing pharmaceutical formulations, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to aseptically fill the flexible container of Sparholt et al with the insulin-containing pharmaceutical formulation of Kawashima, because Sparholt et al teach that their container is sterilizable, because aseptic processing of pharmaceutical compositions is known and routine in the pharmaceutical arts, and because it would have been desirable to aseptically fill the flexible container of Sparholt et al with the insulin-containing pharmaceutical formulation of Kawashima in order to minimize unwanted contamination of the insulin-containing pharmaceutical formulation of Kawashima.  With respect to instant claim 29, because the inner weldable surface of the flexible container of Sparholt et al is formed from the same materials as are Inventors’ claimed containers, i.e. from polyethylene or polypropylene, and because Sparholt et al disclose that the concentration of the active ingredient does not substantially change during storage for a sufficient period of time, storage of the insulin-containing pharmaceutical formulations of Kawashima in the flexible containers of Sparholt et al would have been expected to result in the same levels of insulin adsorption or absorption as are recited in instant claim 29.  Note that prima facie obviousness is not rebutted merely by recognizing additional advantages or latent properties present but not recognized in the prior art.  See MPEP 2145(II).
10.	Claims 1-5, 9-13, 16, and 19-23 are rejected under 35 U.S.C. 103 as being obvious over Bley et al (U.S. Patent No. 9,839,692).  Bley et al teach stabilized pharmaceutical formulations of insulin analogues.  Preferred pHs range from 7.0 to 7.8.  Insulin concentrations range from 10 U/ml to 1000 U/mL.  The formulations can also comprise sodium chloride at a concentration of 0.01 to 15.0 mg/mL, i.e. 0.001 - 1.5 wt %.  Bley et al also teach the inclusion of a buffer, such as phosphate or Na2HPO4 or NaH2PO4.  The formulations are prepared by mixing the components in the form of a solution or suspension, then adjusting the pH, and then adding water to reach final volume.  The formulations are subjected to sterile filtration immediately prior to being stored in vials.  See, e.g., the Abstract; column 3, lines 26-29 and 52-57; column 4, lines 18-41; column 12, lines 28-31; column 17, lines 17-18, 26-29, and 34-35; column 18, lines 20-24; and column 20, lines 49-60.  Bley et al do not teach the combination of an insulin concentration of 10-11 U/ml, a pH ranging from 7.0 to 7.8, and sodium chloride concentration of about 0.80%-1.00% by weight.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to prepare formulations according to Bley et al in which the insulin concentration is 10-11 U/ml, the pH ranges from 7.0 to 7.8, and the sodium chloride concentration ranges from about 0.80%-1.00% by weight, because these concentrations and pHs are generically embraced by the disclosure of Bley et al; because it is prima facie obvious to operate according to the preferred embodiments, i.e. the preferred pHs, of Bley et al; because concentration and pH are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts; and because any degree of overlap between a prior art and a claimed range is sufficient to establish prima facie obviousness.  See MPEP 2144.05(I).  With respect to the instant claimed pH range and insulin concentration ranges, note that these ranges are defined using the terminology “about”, and the specification at paragraph [0048] defines “about” to mean ± 10% of the referenced number.  Accordingly, referring to instant claim 1, the claim embraces formulations with an insulin concentration as high as 11.0 U/ml, and with a pH as high as 7.9.  With respect to instant claim 5, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to prepare any formulation according to Bley et al so that it is sterile, because Bley et al disclose that it is known to prepare insulin formulations in sterile form, and because it is routine in the pharmaceutical arts to prepare pharmaceutical compositions in sterile form so as to minimize the possibility of infection in any subject being treated with the pharmaceutical compositions.  With respect to instant claims 11-13 and 20, Bley et al teach the inclusion of a buffer, such as phosphate or Na2HPO4 or NaH2PO4, but do not teach a buffer concentration, and does not teach the use of a combination of monobasic and dibasic sodium phosphate.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable concentrations for the buffers taught by Bley et al, because it is routine in the buffer and pharmaceutical composition arts to determine buffer concentrations so as to achieve and maintain the desired solution pH.  Further, use of monobasic sodium phosphate will necessarily result in the formation in solution of at least some of its conjugate base, i.e. dibasic sodium phosphate, and use of dibasic sodium phosphate will necessarily result in the formation in solution of at least some of its conjugate acid, i.e. monobasic sodium phosphate.  Accordingly, to the extent that Bley et al suggest the use of monobasic sodium phosphate or dibasic sodium phosphate as a buffering agent, Bley et al necessarily suggest the use of a mixture of both compounds.  With respect to instant claim 19, the formulations suggested by Bley et al as outlined above are deemed to “consist essentially of” water, insulin, sodium chloride, and at least one buffer.  The claim terminology “consisting essentially of” is defined in case law as excluding only those additional components which would materially affect the basic and novel characteristics of the claimed composition.  Because the formulations suggested by Bley et al are stable and capable of pharmaceutical use for the treatment of diabetes, any additional components which might be present in the formulations suggested by Bley et al are deemed not to be excluded by the claimed “consisting essentially of” terminology.  With respect to instant claims 22 and 23, because Bley et al suggest inclusion of a buffer in their formulations, necessarily Bley et al suggest adding the buffer before, during and/or after adjusting the pH of the formulations, because “before, during and/or after” are the only possible orders in which buffer can be added to the formulation relative to pH adjustment.  As to homogenous mixing, while Bley et al do not teach homogenous mixing of the components of its formulations, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine via homogenous mixing the components present in the formulations suggested by Bley et al, because homogenous mixing is standard in the pharmaceutical arts so as to be able to provide a uniform product with uniform properties for administration to a patient.
11.	Claims 13, 14, and 20 are rejected under 35 U.S.C. 103 as being obvious over Bley et al (U.S. Patent No. 9,839,692) as applied against claims 1-5, 9-13, 16, and 19-23 above, and further in view of Shin et al (U.S. Patent Application Publication 2011/0318779).  As discussed above, Bley et al teach the inclusion of a buffer, such as phosphate or Na2HPO4 or NaH2PO4, but do not explicitly teach the use of a combination of Na2HPO4 or NaH2PO4.  Shin et al teach that a combination of NaH2PO4 (monobasic) and Na2HPO4 (dibasic) in a molar ratio of about 1:5 is known to be useful for buffering an insulin-containing pharmaceutical formulation.  See page 7, Example 5-2.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a combination of Na2HPO4 and NaH2PO4 as a buffer for the insulin-containing pharmaceutical formulations of Bley et al, because Bley et al teach each of these to be a useful buffer for their insulin-containing pharmaceutical compositions, and because Shin et al teach that a combination of the two is known to be useful as a buffer for insulin-containing pharmaceutical compositions.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal ratios of Na2HPO4 and NaH2PO4 for the insulin-containing pharmaceutical formulations of Bley et al as modified above by Shin et al, because Shin et al teach buffer component ratio to be a result-effective variable in the buffer and pharmaceutical composition arts, and because it is routine in the buffer arts to optimize buffer component proportions in order to achieve desired pH.
12.	Claims 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparholt et al (U.S. Patent Application Publication 2008/0311321).  Sparholt et al teach a flexible container which can contain an aqueous solution or suspension of insulin at a concentration of at least about 10 U/ml.  The container can also include phenol or m-cresol as an insulin stabilizer.  The flexible container of Sparholt et al is suitable for storage of the drugs without substantial change to the concentration of the drug being stored.  See, e.g., the Abstract and paragraphs [0028] - [0031], [0042] - [0045], [0087] - [0089], [0128], and [0129].  In view of the similarity in container, insulin composition, and storage characteristics between Sparholt et al and the instant claims, the former is deemed inherently to exhibit the same loss of insulin monomer, insulin adsorption or absorption, or desamido insulin impurity characteristics as are recited in instant claims 28-30.  Sufficient evidence of similarity is deemed to be present between the insulin-containing flexible container taught by Sparholt et al and the insulin-containing flexible container of instant claims 28-30 to shift the burden to Applicant to provide evidence that the insulin-containing flexible container of instant claims 28-30 is unobviously different than the insulin-containing flexible container taught by Sparholt et al.
13.	Claims 1-7, 9, 11, 15-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggio (U.S. Patent No. 7,998,927).  Maggio teaches an insulin-containing solution for subcutaneous injection.  The solution comprises 0.5U insulin in 100 microliters of vehicle, which is equivalent to a concentration of 5U/ml.  The vehicle has a pH of 6.0; comprises 5 mM sodium acetate buffer; and 0.9% saline, which is a tonicity agent.  See column 25, lines 32-45.  Claims 1, 9, and 21 define the lower limit to the pH range using the terminology “about”, and the specification at paragraph [0048] defines “about” to mean ± 10% of the referenced number.  Accordingly, instant claims 1 and 21 embrace formulations with a pH as low as 5.9; and instant claim 9 embraces formulations with a pH as low as 5.9.  The pH taught by Maggio meets each of these claimed pH ranges.  With respect to instant claim 5, because the insulin-containing solution is intended for in vivo administration, it is presumed to be sterile.  With respect to instant claim 15, Maggio does not disclose the inclusion of any of the additives recited in instant claim 15, and unrecited additives are presumed to be absent.  With respect to instant claims 16-18, in view of Maggio’s disclosure that his compositions have increased stability, reduced aggregation or reduced immunogenicity (see, e.g., column 3, lines 34-37; column 4, lines 1-25; and Example 1), and because of the identity in composition between the insulin-containing solution taught by Maggio and the formulations recited in instant claims 16-18, inherently the insulin-containing solution taught by Maggio will have the same stability, resistance to A-21 desamido insulin formation, and resistance to dimer, hexamer, and HMWP formation as is recited in instant claims 16-18.  Sufficient evidence of similarity is deemed to be present between the insulin-containing solution taught by Maggio and the formulations of instant claims 16-18 to shift the burden to Inventors to provide evidence that the claimed formulations are unobviously different than the insulin-containing solution of Maggio.  With respect to claim 19, Maggio’s insulin-containing solutions comprising Buffer B, i.e. containing no alkyl saccharide, meet the requirements of the “consisting essentially of” limitation.  Further, Maggio’s insulin -containing solutions comprising Buffer A, i.e. further containing dodecyl maltoside or sucrose monododecanoate, also prima facie meet the requirements of the “consisting essentially of” limitation.  The claim terminology “consisting essentially of” is defined in case law as excluding only those additional components which would materially affect the basic and novel characteristics of the claimed composition, with the burden being on Applicant to provide evidence that the additional components present in the prior art compositions materially affect the basic and novel characteristics of the claimed composition.  See MPEP 2111.03(III).  Because Maggio’s insulin-containing solutions comprising Buffer A are stable and capable of pharmaceutical use for the treatment of diabetes, any additional components which might be present in the insulin-containing solutions taught by Maggio are deemed not to be excluded by the claimed “consisting essentially of” terminology.
14.	Claims 1, 5-12, 15, 17-19, 21, and 22 are rejected under 35 U.S.C. 103 as being obvious over Albisser et al (U.S. Patent No. 4,423,039).  Albisser et al teach disaggregated solutions of insulin.  The pHs range from 6.8 to 8.0, through the use of 2 mM to 2.5 mM bicarbonate.  Insulin concentrations preferably range from 1 U/ml to 100 U/mL.  See, e.g., the Abstract; column 2, lines 31-39; and claims 1, 5, 6, and 10.  Albisser et al do not teach the combination of an insulin concentration of about 0.1 to about 5.0 U/ml and a pH ranging from 6.8 to 7.2.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to prepare formulations according to Albisser et al in which the insulin concentration is about 0.1 to about 5.0 U/ml and the pH ranges from 6.8 to 7.2, because these concentrations and pHs are generically embraced by the disclosure of Albisser et al; because concentration and pH are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts; and because any degree of overlap between a prior art and a claimed range is sufficient to establish prima facie obviousness.  See MPEP 2144.05(I).  With respect to instant claim 5, because the insulin-containing solution of Albisser et al is intended for in vivo administration, it is presumed to be sterile.  With respect to instant claim 15, Albisser et al do not disclose the inclusion of any of the additives recited in instant claim 11, and unrecited additives are presumed to be absent.  With respect to instant claims 17 and 18, Albisser et al teach that their compositions result in disaggregated insulin.  See, e.g., column 2, lines 31-45, and claim 1.  This result is consistent with the claim limitation that insulin in monomer form is relatively high and that insulin dimer, hexamer, and other high molecular weight proteins are relatively low.  Applicant has not provided evidence demonstrating that the claimed insulin dimer, hexamer, and high molecular weights concentrations and that the insulin monomer concentration are unexpectedly different than what is achieved in Albisser et al.  Note that prima facie obviousness is not rebutted merely by recognizing additional advantages or latent properties present but not recognized in the prior art.  See MPEP 2145(II).  With respect to instant claim 22, while Albisser et al do not teach homogeneous mixing of the components of their insulin-containing solutions, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine via homogeneous mixing the components present in the insulin-containing solution of Albisser et al, because homogeneous mixing is standard in the pharmaceutical arts so as to be able to provide a uniform product with uniform properties for administration to a patient.  Further, Albisser et al necessarily add the bicarbonate before, during and/or after adjusting the pH of the solutions, because “before, during and/or after” are the only possible orders in which buffer can be added to the formulation relative to pH adjustment. 
15.	Claims 2-4 and 23 are rejected under 35 U.S.C. 103 as being obvious over Albisser et al (U.S. Patent No. 4,423,039) as applied against claims 1, 5-12, 15, 17-19, 21, and 22 above, and further in view of Backstrom et al (U.S. Patent No. 5,747,445) and Hay et al (U.S. Patent No. 8,889,103).  Albisser et al do not teaching including a tonicity agent, such as 0.9% NaCl, in their insulin-containing solution.  Backstrom et al teach that the standard method of administration of insulin is by subcutaneous injection of an isotonic solution.  See column 1, lines 51-55.  Hay et al teach that for parenteral injections, a typical carrier is aqueous which has been rendered isotonic by the addition of about 150 mM NaCl (i.e. about 0.9% NaCl).  See column 19, lines 24-28.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add NaCl in isotonic amounts to the insulin containing solution of Albisser et al, because Hay et al and Backstrom et al teach that isotonic saline solution is a standard and typical carrier, including for insulin, and because it is routine in the art to use isotonic carriers when administering a drug in vivo in order to avoid shock to cells in the body.
16.	The examiner maintains his position for the reasons set forth during prosecution of the parent applications.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 21, 2022